 

MORTGAGEIT SECURITIES CORP.

AS PURCHASER,

MORTGAGEIT HOLDINGS, INC.

AS SELLER

 

 

 

 

MORTGAGE LOAN PURCHASE AGREEMENT

DATED AS OF AUGUST 1, 2005

 

 

 

 

ADJUSTABLE RATE MORTGAGE LOANS

 

 

 

 


--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

ARTICLE I

DEFINITIONS

Section 1.1.

Definitions

ARTICLE II

SALE OF MORTGAGE LOANS AND RELATED PROVISIONS

Section 2.1.

Sale of Mortgage Loans.

Section 2.2.

Payment of Purchase Price for the Mortgage Loans.

ARTICLE III

REPRESENTATIONS AND WARRANTIES; REMEDIES FOR BREACH

Section 3.1.

Seller Representations and Warranties

Section 3.2.

Purchaser Representations and Warranties

ARTICLE IV

SELLER'S COVENANTS

Section 4.1.

Covenants of the Seller

ARTICLE V

LIMITATION ON LIABILITY OF THE SELLER

Section 5.1.

Limitation on Liability of the Seller

ARTICLE VI

TERMINATION

Section 6.1.

Termination

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.1.

Amendment

Section 7.2.

Governing Law

Section 7.3.

Notices

Section 7.4.

Severability of Provisions

Section 7.5.

Relationship of Parties

Section 7.6.

Counterparts

Section 7.7.

Survival

Section 7.8.

Further Agreements

Section 7.9.

Intention of the Parties

Section 7.10.

Successors and Assigns; Assignment of Purchase Agreement

 

Exhibits

Exhibit 1

Mortgage Loan Schedule

 


--------------------------------------------------------------------------------



 

This MORTGAGE LOAN PURCHASE AGREEMENT (this “Agreement”), dated as of August 1,
2005, is made between MortgageIT Holdings, Inc. (the “Seller”) and MortgageIT
Securities Corp. (the “Purchaser”).

W I T N E S S E T H:

WHEREAS, the Seller owns the Mortgage Loans indicated on the Mortgage Loan
Schedule attached as Exhibit 1 hereto (the “Mortgage Loans”), including rights
to (a) any property acquired by foreclosure or deed in lieu of foreclosure or
otherwise, and (b) the proceeds of any insurance policies covering the Mortgage
Loans;

WHEREAS, the parties hereto desire that the Seller sell the Mortgage Loans to
the Purchaser, and that the Seller make certain representations and warranties
and undertake certain obligations with respect to the Mortgage Loans;

WHEREAS, pursuant to the terms of an Amended and Restated Trust Agreement dated
as of August 24, 2005 (the “Trust Agreement”), among the Purchaser, as
depositor, Wilmington Trust Company, as owner trustee (the “Owner Trustee”) and
Wells Fargo Bank, National Association, as securities administrator, certificate
registrar and certificate paying agent, the Purchaser will convey the Mortgage
Loans to the Issuer (as defined below);

WHEREAS, pursuant to the terms of a Servicing Agreement dated as of November 1,
2004 (the “Servicing Agreement”), between the Seller and the Purchaser, the
Seller will service, or cause to be serviced by the Subservicer, the Mortgage
Loans;

WHEREAS, pursuant to the terms of a Sale and Servicing Agreement dated as of
August 24, 2005 among the Purchaser, the Seller, Wells Fargo Bank, National
Association as Master Servicer (the “Master Servicer”) and Securities
Administrator (the “Securities Administrator”), a Trust Estate designated as
MortgageIT Trust 2005-4, a Delaware statutory trust (the “Issuer”) and Deutsche
Bank National Trust Company as Indenture Trustee (the “Indenture Trustee”), the
Master Servicer will master service the Mortgage Loans; and

WHEREAS, pursuant to the terms of an Indenture dated as of August 24, 2005 (the
“Indenture”), among the Issuer, the Securities Administrator and the Indenture
Trustee, the Issuer will pledge the Mortgage Loans and issue and transfer to the
Purchaser the MortgageIT Trust 2005-4, Mortgage-Backed Notes, Series 2005-4,
Class A-1, Class M-1, Class M-2, Class M-3, Class M-4, Class B-1, Class B-2 and
Class B-3 Notes (collectively, the “Notes”), representing debt of the Issuer;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 


--------------------------------------------------------------------------------



 

ARTICLE I

 

DEFINITIONS

Section 1.1.      Definitions. For all purposes of this Mortgage Loan Purchase
Agreement, except as otherwise expressly provided herein or unless the context
otherwise requires, capitalized terms not otherwise defined herein shall have
the meanings assigned to such terms in Appendix A attached to the Indenture,
which is incorporated by reference herein. All other capitalized terms used
herein shall have the meanings specified herein.

 


--------------------------------------------------------------------------------



 

ARTICLE II

 

SALE OF MORTGAGE LOANS AND RELATED PROVISIONS

 

Section 2.1.

Sale of Mortgage Loans.

(a)          The Seller, by the execution and delivery of this Agreement, does
hereby sell, assign, set over, and otherwise convey to the Purchaser, without
recourse but subject to the terms of this Agreement, all of its right, title and
interest in, to and under the following, whether now existing or hereafter
acquired and wherever located, (i) all of its right, title and interest in the
Mortgage Loans identified on Exhibit 1 as of the Closing Date, including the
related Cut-off Date Principal Balance, all interest accruing thereon on and
after the Cut-off Date, and all collections of interest and principal due after
the Cut-off Date, (ii) the Seller's interest in any insurance policies related
to the Mortgage Loans and (iii) all proceeds of the foregoing.

(b)          In connection with such conveyances by the Seller, the Seller shall
on behalf of the Purchaser deliver to, and deposit with Deutsche Bank National
Trust Company, as custodian for the Indenture Trustee, on or before the Closing
Date, the following documents or instruments with respect to each Mortgage Loan:

(i)           the original Mortgage Note endorsed without recourse to the order
of the Indenture Trustee or in blank, and showing an unbroken chain of
endorsements from the original payee thereof to the Person endorsing it to the
Indenture Trustee or in blank or, with respect to any Mortgage Loan as to which
the original Mortgage Note has been lost or destroyed and has not been replaced,
a lost note affidavit together with a copy of the related Mortgage Note;

(ii)          the original Mortgage and, if the related Mortgage Loan is a MOM
Loan, noting the presence of the MIN and language indicating that such Mortgage
Loan is a MOM Loan, with evidence of recording thereon, or, if the original
Mortgage has not yet been returned from the public recording office, a copy of
the original Mortgage certified by the Seller or the public recording office in
which such original Mortgage has been recorded, or, if the original Security
Instrument, assignments to the Indenture Trustee or intervening assignments
thereof which have been delivered, are being delivered or will, upon receipt of
recording information relating to the Security Instrument required to be
included thereon, be delivered to recording offices for recording and have not
been returned to the Seller in time to permit their recording as specified in
Section 2.01(b) of the Sale and Servicing Agreement, shall be in recordable
form;

(iii)        unless the Mortgage Loan is a MOM Loan, a certified copy of the
assignment (which may be in the form of a blanket assignment if permitted in the
jurisdiction in which the Mortgaged Property is located) to “Deutsche Bank
National Trust Company, as Indenture Trustee”, with evidence of recording with
respect to each Mortgage Loan in the name of the Indenture Trustee thereon (or
if (A) the original Security Instrument, assignments to the Indenture Trustee or
intervening assignments thereof which have been delivered, are being delivered
or will, upon receipt of recording information relating to the Security
Instrument required to be included thereon, be

 


--------------------------------------------------------------------------------



delivered to recording offices for recording and have not been returned to the
Seller in time to permit their delivery as specified in Section 2.01(b) of the
Sale and Servicing Agreement, the Seller may deliver a true copy thereof with a
certification by the Seller, on the face of such copy, substantially as follows:
“Certified to be a true and correct copy of the original, which has been
transmitted for recording” or (B) the related Mortgaged Property is located in a
state other than Maryland and an Opinion of Counsel has been provided as set
forth in Section 2.01(b) of the Sale and Servicing Agreement, shall be in
recordable form);

(iv)         all intervening assignments of the Security Instrument, if
applicable and only to the extent available to the Depositor with evidence of
recording thereon;

(v)          the original or a copy of the policy or certificate of primary
mortgage guaranty insurance, to the extent available, if any;

(vi)         the original or a copy of the policy of title insurance or
mortgagee’s certificate of title insurance or commitment or binder for title
insurance; and

 

(vii)

originals of all modification agreements, if applicable and available.

If a material defect in any Mortgage File is discovered which may materially and
adversely affect the value of the related Mortgage Loan, or the interests of the
Indenture Trustee (as pledgee of the Mortgage Loans), the Noteholders or the
Certificateholders in such Mortgage Loan, including if any document required to
be delivered to the Indenture Trustee has not been delivered (provided that a
Mortgage File will not be deemed to contain a defect for an unrecorded
assignment under clause (iii) above if the Seller has submitted such assignment
for recording pursuant to the terms of the second following paragraph), the
Seller shall cure such defect, repurchase the related Mortgage Loan at the
Repurchase Price or substitute a Substitute Mortgage Loan for the related
Mortgage Loan upon the same terms and conditions set forth in Section 3.1 hereof
for breaches of representations and warranties as to the Mortgage Loans.

In connection with the assignment of any Mortgage Loan registered on the MERS®
System, the Seller further agrees that it will cause, at the Seller's own
expense, within 30 days after the Closing Date, the MERS® System to indicate
that such Mortgage Loans have been assigned by the Seller to the Indenture
Trustee in accordance with this Agreement for the benefit of the Noteholders by
including (or deleting, in the case of Mortgage Loans which are repurchased in
accordance with the Sale and Servicing Agreement) in such computer files (a) the
code in the field which identifies the specific Trustee and (b) the code in the
field “Pool Field” which identifies the series of the Notes issued in connection
with such Mortgage Loans. The Seller further agrees that it will not, and will
not permit the Master Servicer to, alter the codes referenced in this paragraph
with respect to any Mortgage Loan during the term of the Indenture, unless and
until such Mortgage Loan is repurchased in accordance with the terms of the
Indenture.

Promptly after the Closing Date (or after the date of transfer of any Substitute
Mortgage Loan), the Seller, at its own expense, shall complete and submit for
recording in the appropriate public office for real property records each of the
assignments referred to in clause (iii) above,

 


--------------------------------------------------------------------------------



with such assignment completed in favor of the Indenture Trustee. While such
assignment to be recorded is being recorded, the Indenture Trustee shall retain
a photocopy of such assignment. If any assignment is lost or returned unrecorded
to the Indenture Trustee because of any defect therein, the Seller is required
to prepare a substitute assignment or cure such defect, as the case may be, and
the Seller shall cause such substitute assignment to be recorded in accordance
with this paragraph.

In instances where an original Mortgage or any original intervening assignment
of Mortgage was not, in accordance with clause (ii) or (iv) above, delivered by
the Seller to the Indenture Trustee, prior to or concurrently with the execution
and delivery of this Agreement, the Seller will deliver or cause to be delivered
the originals of such documents to the Indenture Trustee, promptly upon receipt
thereof.

The Purchaser hereby acknowledges its acceptance of all right, title and
interest to the Mortgage Loans and other property, now existing and hereafter
created, conveyed to it pursuant to this Section 2.1.

(c)          The parties hereto intend that the transactions set forth herein,
including the sale of the Mortgage Loans pursuant to this Agreement, constitute
a sale by the Seller to the Purchaser of all the Seller's right, title and
interest in and to the Mortgage Loans and other property as and to the extent
described above. In the event the transactions set forth herein are deemed by a
court of competent jurisdiction not to be a sale, the Seller hereby grants to
the Purchaser a security interest in all of the Seller's right, title and
interest in, to and under the Mortgage Loans and such other property, to secure
all of the Seller's obligations hereunder, and this Agreement shall constitute a
security agreement under applicable law, including, without limitation, Article
9 of the applicable Uniform Commercial Code. The Seller agrees to take or cause
to be taken such actions and to execute such documents, including without
limitation the filing of all necessary UCC-1 financing statements filed in the
State of Delaware (which shall have been submitted for filing as of the Closing
Date with respect to the Principal Balance of the Mortgage Loans), any
continuation statements with respect thereto and any amendments thereto required
to reflect a change in the name or corporate structure of the Seller or the
filing of any additional UCC-1 financing statements due to the change in the
principal office of the Seller, as are necessary to ensure that, if this
Agreement were deemed to create a security interest in the Mortgage Loans, such
security interest would be deemed to be a perfected security interest of first
priority under applicable law and will be maintained as such throughout the term
of the Indenture.

 

Section 2.2.

Payment of Purchase Price for the Mortgage Loans.

(a)          The purchase price for the Mortgage Loans shall be equal to the sum
of $           *

(b)          In consideration of the sale of the Mortgage Loans from the Seller
to the Purchaser on the Closing Date, the Purchaser shall (A) pay to the Seller
on the Closing Date by

wire transfer of immediately available funds to a bank account designated by the
Seller, the amount specified above in clause (a).

 

* Provided Upon Request.

 

 


--------------------------------------------------------------------------------



 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES;

REMEDIES FOR BREACH

Section 3.1.     Seller Representations and Warranties. The Seller hereby
represents and warrants to the Purchaser as of the Closing Date (or if otherwise
specified below, as of the date so specified) that:

 

(a)

with respect to the Seller:

(i)           the Seller is a corporation duly organized, validly existing and
in good standing under the laws of the State of Maryland, and is qualified and
in good standing to do business in each jurisdiction where such qualification is
necessary, except where the failure so to qualify would not reasonably be
expected to have a material adverse effect on its business as presently
conducted or on its ability to enter into this Agreement and to consummate the
transactions contemplated hereby;

(ii)          the Seller has full corporate power to own its property, to carry
on its business as presently conducted and to enter into and perform its
obligations under this Agreement;

(iii)        the execution and delivery by the Seller of this Agreement have
been duly authorized by all necessary corporate action on the part of the
Seller; and neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated hereby, nor compliance with
the provisions hereof, will conflict with or result in a breach of, or
constitute a default under, any of the provisions of any applicable law,
governmental rule, regulation, judgment, decree or order binding on the Seller
or its properties or the certificate of incorporation or by-laws of the Seller,
except those conflicts, breaches or defaults which would not reasonably be
expected to have a material adverse effect on the Seller's ability to enter into
this Agreement and to consummate the transactions contemplated hereby;

(iv)         the execution, delivery and performance by the Seller of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except those consents, approvals,
notices, registrations or other actions as have already been obtained, given or
made and, in connection with the recordation of the Mortgages, powers of
attorney or assignments of Mortgages not yet completed;

(v)          this Agreement has been duly executed and delivered by the Seller
and, assuming due authorization, execution and delivery by the Purchaser,
constitutes a valid and binding obligation of the Seller enforceable against it
in accordance with its terms (subject to applicable bankruptcy and insolvency
laws and other similar laws affecting the enforcement of the rights of creditors
generally);

 


--------------------------------------------------------------------------------



 

(vi)         there are no actions, litigation, suits or proceedings pending or,
to the best of the Seller's knowledge, threatened against the Seller before or
by any court, administrative agency, arbitrator or governmental body (i) with
respect to any of the transactions contemplated by this Agreement or (ii) with
respect to any other matter which in the judgment of the Seller if determined
adversely to the Seller would reasonably be expected to materially and adversely
affect the Seller's ability to perform its obligations under this Agreement; and
the Seller is not in default with respect to any order of any court,
administrative agency, arbitrator or governmental body so as to materially and
adversely affect the transactions contemplated by this Agreement;

(vii)       The execution and delivery of this Agreement and the performance of
the transactions contemplated hereby by the Seller will not violate any
provision of any existing law or regulation or any order or decree of any court
applicable to the Seller or any provision of the Certificate of Incorporation or
Bylaws of the Seller, or constitute a material breach of any mortgage,
indenture, contract or other agreement to which the Seller is a party or by
which the Seller may be bound; and

(viii)      the Seller's chief executive office and principal place of business
are located in the County of New York in the State of New York.

 

(b)

with respect to the Mortgage Loans:

(i)           as of the Cut-off Date, the information set forth on the Mortgage
Loan Schedule with respect to each Mortgage Loan is true and correct in all
material respects;

(ii)          immediately prior to the transfer to the Purchaser, the Seller had
good title to and is the sole owner of each Mortgage and Mortgage Note relating
to the Mortgage Loans, and is conveying the same free and clear of any and all
liens, claims, encumbrances, pledges, charges or security interests of any
nature, the related Mortgage Note and the Mortgage were not subject to any
pledge or assignment, and the Seller has full legal authority to sell and assign
the Mortgage Loans pursuant to this Agreement;

(iii)        no default, release or waiver exists under the mortgage documents,
and no modifications to the mortgage documents have been made that have not been
disclosed;

(iv)         there is no monetary default existing under any Mortgage or the
related Mortgage Note; neither the Seller, any of its affiliates nor any
servicer of any related Mortgage Loan has taken any action to waive any default,
breach or event of acceleration with respect thereto; and no foreclosure action
is threatened or has been commenced with respect to such Mortgage Loan;

(v)          each Mortgage Loan was underwritten in accordance with the
underwriting guidelines of the Seller and its affiliates. The Seller has no
knowledge of any fact that should have led it to expect at the time of the
initial creation of an interest in the Mortgage Loan that such Mortgage Loan
would not be paid in full when due;

 


--------------------------------------------------------------------------------



 

(vi)         no selection procedures reasonably believed by the Seller to be
adverse to the interest of the Noteholders or Certificateholders have been used
in selecting the Mortgage Loans;

(vii)       Each Mortgage is a valid and enforceable first lien on the Mortgaged
Property securing the related Mortgage Note and each Mortgaged Property is owned
by the Mortgagor in fee simple (except with respect to common areas in the case
of condominiums, PUDs and de minimis PUDs) or by leasehold for a term at least
10 years longer than the term of the related Mortgage, subject only to (1) the
lien of nondelinquent current real property taxes and assessments, (2)
covenants, conditions and restrictions, rights of way, easements and other
matters of public record as of the date of recording of such Mortgage, such
exceptions appearing of record being acceptable to mortgage lending institutions
generally or specifically reflected in the appraisal made in connection with the
origination of the related Mortgage Loan or referred to in the lender's title
insurance policy delivered to the originator of the related Mortgage Loan, and
(3) other matters to which like properties are commonly subject that do not
materially interfere with the benefits of the security intended to be provided
by such Mortgage;

(viii)      there is no mechanics' lien or claim for work, labor or material
affecting the premises subject to any Mortgage which is or may be a lien prior
to, or equal with, the lien of such Mortgage except those which are fully
insured against by a title insurance policy included in the Mortgage File;

(ix)         there is no delinquent tax or assessment lien against the Mortgaged
Property subject to any Mortgage, including the obligation of the Mortgagor to
pay the unpaid principal and interest on such Mortgage Note;

(x)          there is no valid offset, defense or counterclaim of any obligor
under any Mortgage Note or Mortgage, including the obligation of the Mortgagor
to pay the unpaid principal and interest on such Mortgage Note;

(xi)         except to the extent insurance is in place which will cover such
damage, the physical property subject to any Mortgage is free of material damage
and is in good repair, and there is no proceeding pending or, to the best of
Seller's knowledge, threatened, for the total or partial condemnation of any
Mortgaged Property;

(xii)       neither any improvement located on or being part of the Mortgaged
Property, nor the Mortgaged Property itself, is in violation of any applicable
zoning law or regulation, or subdivision law or ordinance;

(xiii)      each Mortgage Loan has been serviced since origination in accordance
with the servicing standard set forth in Section 3.01 of the Servicing Agreement
and in accordance with all applicable laws and regulations, including, without
limitation, usury, equal credit opportunity, disclosure and recording laws and
all anti-predatory lending laws and the terms of the related Mortgage Note, the
Mortgage and other loan documents;

 


--------------------------------------------------------------------------------



 

(xiv)      the terms of the Mortgage Note or Mortgage have not been impaired,
altered or modified in any material respect, except that a Mortgage Loan may
have been modified by a written instrument which has been recorded, if necessary
to protect the interests of the owner of such Mortgage Loan or the Notes and
which has been delivered to the Indenture Trustee;

(xv)        a lender's policy of title insurance (on an ALTA or CLTA form) or
binder, or other assurance of title customary in the relevant jurisdiction
therefor in a form acceptable to Fannie Mae or Freddie Mac, which policy insures
the Seller and successor owners of indebtedness secured by the insured Mortgage
as to the first lien priority of the Mortgage Loan subject to the standard
exceptions set forth therein, together with a condominium endorsement and
extended coverage endorsement, if applicable, and an 8.1 ALTA environmental
endorsement or equivalent endorsement in an amount at least equal to the
original principal balance of each such Mortgage Loan or a commitment binder,
commitment to issue the same or preliminary policy affirmatively insuring
ingress and egress and insuring against encroachments by or upon the Mortgaged
Property on the standard ALTA form, was effective on the date of the origination
of each Mortgage Loan, and each such policy is valid and remains in full force
and effect;

(xvi)      at the time of origination, each Mortgaged Property was the subject
of an appraisal on Form 1004 or Form 2055 with an interior inspection which
conformed to the underwriting requirements of the originator of the Mortgage
Loan;

(xvii)     if for any Mortgage Loan the related Mortgaged Property is in an area
identified in the Federal Register by the Federal Emergency Management Agency as
having special flood hazards, a flood insurance policy in a form meeting the
requirements of the current guidelines of the Flood Insurance Administration is
in effect with respect to such Mortgaged Property with a generally acceptable
carrier in an amount representing coverage not less than the least of (A) the
outstanding Principal Balance of the Mortgage Loan, (B) the minimum amount
required to compensate for damage or loss on a replacement cost basis and (C)
the maximum amount of coverage that is available under federal law; the Mortgage
obligates the Mortgagor thereunder to maintain all such insurance, including
flood insurance, at the Mortgagor's cost and expense, and upon the Mortgagor's
failure to do so, authorizes the holder of the Mortgage to obtain and maintain
such insurance at the Mortgagor's cost and expense and to seek reimbursement
therefor from the Mortgagor;

(xviii)    the improvements upon each Mortgaged Property are covered by a valid
and existing hazard insurance policy which policy provides for fire extended
coverage and such other hazards as are customary in the area where the Mortgaged
Property is located representing coverage in an amount not less than the lesser
of (A) the maximum insurable value of the improvements securing such Mortgage
Loan and (B) the outstanding Principal Balance of the related Mortgage Loan, but
in no event an amount less than an amount that is required to prevent the
Mortgagor from being deemed to be a co-insurer thereunder;

 


--------------------------------------------------------------------------------



 

(xix)      as of the Cut-off Date, no payment of principal of or interest on or
in respect of any Mortgage Loan is 30 or more days past due, and no borrower
under a Mortgage Loan has been 30 or more days past due more than once during
the twelve months preceding the Cut-off Date;

(xx)        the information set forth under the caption “The Mortgage
Pool—General” in the Prospectus Supplement is true and correct in all material
respects;

 

(xxi)

with respect to each Mortgage Loan secured by a leasehold estate:

(1)          The leasehold created by direct lease of the freehold estate, the
ground lease or memorandum thereof has been recorded, and by its terms permits
the leasehold estate to be mortgaged. The ground lease grants any leasehold
mortgagee standard protections necessary to protect the security of a leasehold
mortgagee including the right of the leasehold mortgagee to receive notice of
the lessee's default under the ground lease; the right of the leasehold
mortgagee, with adequate time, to cure such default; and, in the case of
incurable defaults of the lessee, the right of the leasehold mortgagee to enter
into a new ground lease with the lessor on terms financially identical and
otherwise substantially identical to the existing ground lease;

(2)          The ground lease was made at the origination of the Mortgage Loan,
and is in full force and effect without any outstanding defaults, and was and is
not subject to liens and encumbrances;

(3)          The ground lease has an original term which extends not less than
ten (10) years beyond the term of the Mortgage; and

(4)          The fee estate of the lessor under the ground lease is encumbered
by the ground lease, and any lien of any present or future fee mortgagee is and
will be subject to and subordinate to the ground lease. The foreclosure of the
fee mortgage will not terminate the leasehold estate or the rights of the sub
tenants, and the fee mortgage is subject to the ground lease;

(xxii)     each of the Mortgage and the assignment of Mortgage is in recordable
form and is acceptable for recording under the laws of the jurisdiction in which
the Mortgaged Property is located;

(xxiii)    the Mortgagor has not notified the Seller, and the Seller has no
knowledge of any relief requested or allowed to the Mortgagor under the
Servicemembers Civil Relief Act;

(xxiv)    none of the Mortgage Loans are reverse mortgage loans, graduated
payment mortgage loans or growth equity mortgage loans. None of the Mortgage
Loans provide for deferred interest or negative amortization. None of the
Mortgage Loans are “buy down” mortgage loans;

 


--------------------------------------------------------------------------------



 

(xxv)     the terms of the related Mortgage Note and the related Mortgage have
not been impaired, waived, altered or modified in any respect, except by written
instruments, (x) if required by law in the jurisdiction where the Mortgaged
Property is located, or (y) to protect the interests of the Indenture Trustee on
behalf of the Noteholders;

(xxvi)    each Mortgage Loan was originated or purchased by (a) a savings and
loan association, savings bank, commercial bank, credit union, insurance company
or similar institution which is supervised and examined by a federal or state
authority (or originated by (i) a subsidiary of any of the foregoing
institutions which subsidiary is actually supervised and examined by applicable
regulatory authorities or (ii) a mortgage loan correspondent of any of the
foregoing and that was originated pursuant to the criteria established by any of
the foregoing) or (b) a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to sections 203 and 211 of the National Housing Act, as
amended, in each case within the meaning of Section 3(a)(41)(A)(ii) of the
Exchange Act;

(xxvii)   the Seller has not advanced funds, or induced, solicited or knowingly
received any advance of funds from a party other than the owner of the related
Mortgaged Property, directly or indirectly, for the payment of any amount
required by the Mortgage Note or Mortgage;

(xxviii)  with respect to each Mortgage Loan, either (i) the Mortgage Loan is
assumable pursuant to the terms of the Mortgage Note, or (ii) the Mortgage Loan
contains a customary provision for the acceleration of the payment of the unpaid
principal balance of the Mortgage Loan in the event the related Mortgaged
Property is sold without the prior consent of the mortgagee thereunder;

(xxix)    each Mortgage Loan complies with applicable local, state and federal
laws and regulations, including, without limitation, usury, equal credit
opportunity, real estate settlement procedures, the Federal Truth-In-Lending Act
(“TILA”), disclosure laws and all applicable anti-predatory lending laws and
consummation of the transactions contemplated hereby, including without
limitation, the receipt of interest by the owner of such Mortgage Loan, will not
involve the violation of any such laws or regulations;

(xxx)     No Mortgage Loan is a High Cost Loan or Covered Loan, as applicable
(as such terms are defined in Appendix E of the Standard & Poor’s Glossary For
File Format For LEVELS® Version 5.6b Revised attached hereto as Exhibit 2); and

(xxxi)    No Mortgage Loan originated on or after October 1, 2002 through March
6, 2003 is governed by the Georgia Fair Lending Act.

It is understood and agreed that the representations and warranties set forth in
this Section 3.1 shall survive the sale of the Mortgage Loans from the Seller to
the Purchaser and shall inure to the benefit of the Purchaser, its successors
and assigns, notwithstanding any restrictive or qualified endorsement on any
Mortgage Note or assignment of Mortgage or the examination of any Mortgage File.

 


--------------------------------------------------------------------------------



 

Upon discovery by the Seller or upon notice from the Purchaser, the Indenture
Trustee, the Issuer, the Owner Trustee, or any Custodian, as applicable, of a
breach of any representation or warranty in clause (a) above which materially
and adversely affects the interest of the Noteholders in any Mortgage Loan, the
Seller shall, within 90 days of its discovery or its receipt of notice of such
breach, either (i) cure such breach in all material respects, or (ii) to the
extent that such breach is with respect to a Mortgage Loan and can be cured by
the removal of that Mortgage Loan from the Trust, either (A) repurchase such
Mortgage Loan from the Trust at the Repurchase Price, (B) substitute one or more
Substitute Mortgage Loans for such Mortgage Loan, in each case in the manner and
subject to the conditions and limitations set forth herein.

Upon discovery or receipt of notice by the Seller, the Purchaser or the
Indenture Trustee of a breach of any representation or warranty of the Seller
set forth in clause (b) above with respect to any Mortgage Loan which materially
and adversely affects the value of the Mortgage Loans or the interests of the
Purchaser, the Noteholders, the Holders of the Trust Certificates, or the
Indenture Trustee in any of the Mortgage Loans delivered to the Purchaser
pursuant to this Agreement, the party discovering or receiving notice of such
breach shall give prompt written notice to the others. In the case of any such
breach of a representation or warranty set forth in clause (b) above, the Seller
shall, within 90 days from the date that the Seller was notified or otherwise
obtained knowledge of such breach, either (i) cure such breach in all material
respects or (ii) purchase such Mortgage Loan from the Trust Fund at the
Repurchase Price. However, subject to the approval of the Purchaser, the Seller
shall have the option to substitute a Substitute Mortgage Loan or Loans for such
Mortgage Loan. The Repurchase Price for any such Mortgage Loan repurchased by
the Seller, and any amounts paid by the Seller in connection with the preceding
sentence, shall be deposited or caused to be deposited by the Seller in the
Payment Account maintained by the Securities Administrator pursuant to Section
4.04 of the Sale and Servicing Agreement. The obligations of the Seller to cure,
purchase or substitute a Substitute Mortgage Loan shall constitute the
Purchaser's, the Indenture Trustee's and the Noteholders' sole and exclusive
remedy under this Agreement or otherwise respecting a breach of representations
or warranties hereunder with respect to the Mortgage Loans.

In the event that the Seller elects to substitute a Substitute Mortgage Loan or
Loans for a Deleted Mortgage Loan pursuant to this Section 3.1(b), the Seller
shall deliver to the Indenture Trustee and the Master Servicer, as appropriate,
with respect to such Substitute Mortgage Loan or Loans, the original Mortgage
Note, the Mortgage, an Assignment of the Mortgage in recordable form, and such
other documents and agreements as are required by Section 2.1, with the Mortgage
Note endorsed as required by Section 2.1. No substitution will be made in any
calendar month after the Determination Date for such month. Monthly Payments due
with respect to Substitute Mortgage Loans in the month of substitution, to the
extent received by the Securities Administrator, will be retained by the
Securities Administrator and remitted by the Securities Administrator to the
Seller on the next succeeding Distribution Date. After the month of
substitution, the Seller shall be entitled to retain all amounts received in
respect of such Deleted Mortgage Loan. Upon such substitution, the Mortgage Loan
Schedule shall be amended to reflect the addition of the Substituted Mortgage
Loan or Loans, the Substitute Mortgage Loan or Loans shall be subject to the
terms of this Agreement in all respects and the Seller shall be deemed to have
made the representations and warranties with respect to the Substitute Mortgage
Loan contained in Section 3.1(b) as of the date of substitution (other than
representation (xx)).

 


--------------------------------------------------------------------------------



 

In connection with the substitution of one or more Substitute Mortgage Loans for
one or more Deleted Mortgage Loans, the Securities Administrator will determine
the amount (if any) by which the aggregate principal balance of all such
Substitute Mortgage Loans as of the date of substitution is less than the
aggregate Stated Principal Balance of all such Deleted Mortgage Loans (in each
case after application of the principal portion of the Monthly Payments due in
the month of substitution that are to be distributed to Noteholders in the month
of substitution). The Seller shall provide the Securities Administrator on the
day of substitution for immediate deposit into the Payment Account the amount of
such shortfall, without any reimbursement therefor. The costs of any
substitution as described above, including any related assignments, opinions or
other documentation in connection therewith shall be borne by the Seller.

Any cause of action against the Seller or relating to or arising out of a breach
by the Seller of any representations and warranties made in clause (b) above
shall accrue as to any Mortgage Loan upon (i) discovery of such breach by the
Seller or notice thereof by the party discovering such breach and (ii) failure
by the Seller to cure such breach, purchase such Mortgage Loan or substitute a
Substitute Mortgage Loan pursuant to the terms hereof.

Section 3.2.       Purchaser Representations and Warranties. The Purchaser
hereby represents and warrants to the Seller as of the date hereof and as of the
Closing Date (or if otherwise specified below, as of the date so specified)
that:

(a)          the Purchaser is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware, and is qualified
and in good standing to do business in each jurisdiction where such
qualification is necessary, except where the failure so to qualify would not
reasonably be expected to have a material adverse effect on its business as
presently conducted or on its ability to enter into this Agreement and to
consummate the transactions contemplated hereby;

(b)          the Purchaser has full power to own its property, to carry on its
business as presently conducted and to enter into and perform its obligations
under this Agreement;

(c)          the execution and delivery by the Purchaser of this Agreement have
been duly authorized by all necessary action on the part of the Purchaser; and
neither the execution and delivery of this Agreement, nor the consummation of
the transactions herein contemplated hereby, nor compliance with the provisions
hereof, will conflict with or result in a breach of, or constitute a default
under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Purchaser or its properties or the
certificate of formation or limited liability company agreement of the
Purchaser, except those conflicts, breaches or defaults which would not
reasonably be expected to have a material adverse effect on the Purchaser's
ability to enter into this Agreement and to consummate the transactions
contemplated hereby;

(d)          the execution, delivery and performance by the Purchaser of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in

 


--------------------------------------------------------------------------------



respect of, any state, federal or other governmental authority or agency, except
those consents, approvals, notices, registrations or other actions as have
already been obtained, given or made;

(e)          this Agreement has been duly executed and delivered by the
Purchaser and, assuming due authorization, execution and delivery by the Seller,
constitutes a valid and binding obligation of the Purchaser enforceable against
it in accordance with its terms (subject to applicable bankruptcy and insolvency
laws and other similar laws affecting the enforcement of the rights of creditors
generally); and

(f)           except as previously disclosed to the Purchaser in the Prospectus
Supplement, there are no actions, suits or proceedings pending or, to the best
of the Purchaser's knowledge, threatened against the Purchaser, before or by any
court, administrative agency, arbitrator or governmental body (i) with respect
to any of the transactions contemplated by this Agreement or (ii) with respect
to any other matter which in the judgment of the Purchaser if determined
adversely to the Purchaser or would reasonably be expected to materially and
adversely affect the Purchaser's ability to perform its obligations under this
Agreement; and the Purchaser is not in default with respect to any order of any
court, administrative agency, arbitrator or governmental body so as to
materially and adversely affect the transactions contemplated by this Agreement.

 

 


--------------------------------------------------------------------------------



 

ARTICLE IV

 

SELLER'S COVENANTS

Section 4.1.       Covenants of the Seller. The Seller hereby covenants that,
except for the transfer hereunder with respect to the Mortgage Loans, the Seller
will not sell, pledge, assign or transfer to any other Person, or grant, create,
incur or assume any Lien on, any Mortgage Loan, whether now existing or
hereafter created, or any interest therein; the Seller will notify the Indenture
Trustee, as assignee of the Purchaser, of the existence of any Lien (other than
as provided above) on any Mortgage Loan immediately upon discovery thereof; and
the Seller will defend the right, title and interest of the Indenture Trustee,
on behalf of the Trust Fund, in, to and under the Mortgage Loans, whether now
existing or hereafter created, against all claims of third parties claiming
through or under the Seller.

 


--------------------------------------------------------------------------------



 

ARTICLE V

 

LIMITATION ON LIABILITY OF THE SELLER

Section 5.1.      Limitation on Liability of the Seller. None of the directors,
officers, employees or agents of the Seller shall be under any liability to the
Purchaser, it being expressly understood that all such liability is expressly
waived and released as a condition of, and as consideration for, the execution
of this Agreement. Except as and to the extent expressly provided in the Basic
Documents, the Seller shall not be under any liability to the Trust Fund, the
Indenture Trustee or the Noteholders. The Seller and any director, officer,
employee or agent of the Seller may rely in good faith on any document of any
kind prima facie properly executed and submitted by any Person respecting any
matters arising hereunder.

 


--------------------------------------------------------------------------------



 

ARTICLE VI

 

TERMINATION

Section 6.1.       Termination. The respective obligations and responsibilities
of the Seller and the Purchaser created hereby shall terminate, except for the
Seller's indemnity obligations as provided herein, upon the termination of the
Trust Fund pursuant to the terms of the Trust Agreement.

 


--------------------------------------------------------------------------------



 

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

Section 7.1.       Amendment. This Agreement may be amended from time to time by
the Seller and the Purchaser only by written agreement signed by the Seller and
the Purchaser.

Section 7.2.     Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regarding to its rules and principles
governing conflicts of law.

Section 7.3.       Notices. All demands, notices and communications hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered at or mailed by registered mail, postage prepaid, addressed as
follows:

(i)

if to the Seller:

 

MortgageIT Holdings, Inc.

33 Maiden Lane, 6th Floor

New York, New York 10038

Attention: General Counsel

or, such other address as may hereafter be furnished to the Purchaser in writing
by the Seller.

 

(ii)

if to the Purchaser:

 

 

MortgageIT Securities Corp.

33 Maiden Lane, 6th Floor

New York, New York 10038

Attention: Secretary

or such other address

as may hereafter be furnished to the Seller in writing by the Purchaser.

 

Section 7.4.       Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be held
invalid for any reason whatsoever. then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

Section 7.5.       Relationship of Parties. Nothing herein contained shall be
deemed or construed to create a partnership or joint venture between the parties
hereto, and the services of the Seller shall be rendered as an independent
contractor and not as agent for the Purchaser.

Section 7.6.       Counterparts. This Agreement may be executed in two or more
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed, shall be deemed to be an original and such
counterparts together shall constitute one and the same Agreement.

 


--------------------------------------------------------------------------------



 

Section 7.7.       Survival. The representations and warranties made herein by
the Seller and the provisions of Article V hereof shall remain operative and in
full force and effect and shall survive the purchase of the Mortgage Loans
hereunder and the delivery of the Mortgage Loans and related documents to the
Indenture Trustee and the Custodian.

Section 7.8.       Further Agreements. The Purchaser and the Seller each agree
to execute and deliver to the other such additional documents, instruments or
agreements as may be necessary or appropriate to effectuate the purposes of this
Agreement. Each of the Purchaser and the Seller agrees to use its best
reasonable efforts to take all actions necessary to be taken by it to cause the
Notes to be issued and rated in the highest rating category by the Rating
Agency, with the Notes to be offered pursuant to the Purchaser's shelf
registration statement, and each party will cooperate with the other in
connection therewith.

Section 7.9.       Intention of the Parties. It is the intention of the parties
that the Purchaser is purchasing, and the Seller is selling, the Mortgage Loans
(other than the servicing rights with respect thereto), rather than a loan by
the Purchaser to the Seller secured by the Mortgage Loans. Accordingly, the
parties hereto each intend to treat this transaction with respect to the
Mortgage Loans for federal income tax purposes as a sale by the Seller, and a
purchase by the Purchaser, of the Mortgage Loans (other than the servicing
rights with respect thereto). The Purchaser will have the right to review the
Mortgage Loans and the Related Documents to determine the characteristics of the
Mortgage Loans which will affect the federal income tax consequences of owning
the Mortgage Loans and the Seller will cooperate with all reasonable requests
made by the Purchaser in the course of such review.

Section 7.10.     Successors and Assigns; Assignment of Purchase Agreement. This
Agreement shall bind and inure to the benefit of and be enforceable by the
Seller, the Purchaser and their respective successors and assigns. The
obligations of the Seller under this Agreement cannot be assigned or delegated
to a third party without the consent of the Purchaser, which consent shall be at
the Purchaser's sole discretion. The parties hereto acknowledge that the
Purchaser is acquiring the Mortgage Loans for the purpose of assigning the
Mortgage Loans to the Indenture Trustee, on behalf of the Trust Fund, for the
benefit of the Noteholders and Certificateholders. As an inducement to the
Purchaser to purchase the Mortgage Loans, the Seller acknowledges and consents
to the assignment by the Purchaser to the Trustee, on behalf of the Trust Fund
of all of the Purchaser's rights against the Seller pursuant to this Agreement
and to the enforcement or exercise of any right or remedy against the Seller
pursuant to this Agreement by the Purchaser. Such enforcement of a right or
remedy by the Indenture Trustee, on behalf of the Trust Fund, shall have the
same force and effect as if the right or remedy had been enforced or exercised
by the Purchaser directly.

 


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to be
signed to this Mortgage Loan Purchase Agreement by their respective officers
thereunto duly authorized as of the day and year first above written.

MORTGAGEIT SECURITIES CORP.

as Purchaser

 

 

 

By:

/s/ Donald Epstein______________

 

Name:

Donald Epstein

 

 

Title:

Treasurer

 

 

MORTGAGEIT HOLDINGS, INC.

as Seller

 

 

 

By:

/s/ John R. Cuti_________________

 

Name:

John R. Cuti

 

 

Title:

General Counsel and Secretary

 

 

 

 


--------------------------------------------------------------------------------



 

EXHIBIT 1

MORTGAGE LOAN SCHEDULE

[IN ACCORDANCE WITH RULE 202 OF REGULATION S-T THIS MORTGAGE LOAN SCHEDULE IS
BEING FILED IN PAPER PURSUANT TO A CONTINUING HARDSHIP EXEMPTION.]

 


--------------------------------------------------------------------------------



 

EXHIBIT 2

REVISED August 1, 2005

APPENDIX E - STANDARD & POOR'S PREDATORY LENDING CATEGORIES

Standard & Poor’s has categorized loans governed by anti-predatory lending laws
in the Jurisdictions listed below into three categories based upon a combination
of factors that include (a) the risk exposure associated with the assignee
liability and (b) the tests and thresholds set forth in those laws. Note that
certain loans classified by the relevant statute as Covered are included in
Standard & Poor’s High Cost Loan Category because they included thresholds and
tests that are typical of what is generally considered High Cost by the
industry.

STANDARD & POOR'S HIGH COST LOAN CATEGORIZATION

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Arkansas

Arkansas Home Loan Protection Act, Ark. Code Ann. §§ 23-53-101 et seq.

Effective July 16, 2003

High Cost Home Loan

Cleveland Heights, OH

Ordinance No. 72-2003 (PSH), Mun. Code §§ 757.01 et seq.

Effective June 2, 2003

Covered Loan

Colorado

Consumer Equity Protection, Colo. Stat. Ann. §§ 5-3.5-101 et seq.

Effective for covered loans offered or entered into on or after January 1, 2003.
Other provisions of the Act took effect on June 7, 2002

Covered Loan

Connecticut

Connecticut Abusive Home Loan Lending Practices Act, Conn. Gen. Stat. §§ 36a-746
et seq.

Effective October 1, 2001

High Cost Home Loan

District of Columbia

Home Loan Protection Act, D.C. Code §§ 26-1151.01 et seq.

Effective for loans closed on or after January 28, 2003

Covered Loan

Florida

Fair Lending Act, Fla. Stat. Ann. §§ 494.0078 et seq.

Effective October 2, 2002

High Cost Home Loan

Georgia (Oct. 1, 2002 – Mar. 6, 2003)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

High Cost Home Loan

 

 


--------------------------------------------------------------------------------



 

STANDARD & POOR'S HIGH COST LOAN CATEGORIZATION

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

 

Effective October 1, 2002 – March 6, 2003

 

Georgia as amended (Mar. 7, 2003 – current)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective for loans closed on or after March 7, 2003

High Cost Home Loan

HOEPA Section 32

Home Ownership and Equity Protection Act of 1994, 15 U.S.C. § 1639, 12 C.F.R. §§
226.32 and 226.34

Effective October 1, 1995, amendments October 1, 2002

High Cost Loan

Illinois

High Risk Home Loan Act, Ill. Comp. Stat. tit. 815, §§ 137/5 et seq.

Effective January 1, 2004 (prior to this date, regulations under Residential
Mortgage License Act effective from May 14, 2001)

High Risk Home Loan

Kansas

Consumer Credit Code, Kan. Stat. Ann. §§ 16a-1-101 et seq.

Sections 16a-1-301 and 16a-3-207 became effective April 14, 1999; Section
16a-3-308a became effective July 1, 1999

High Loan to Value Consumer Loan (id. § 16a-3-207) and;

High APR Consumer Loan (id. § 16a-3-308a)

Kentucky

2003 KY H.B. 287 – High Cost Home Loan Act, Ky. Rev. Stat. §§ 360.100 et seq.

Effective June 24, 2003

High Cost Home Loan

Maine

Truth in Lending, Me. Rev. Stat. tit. 9-A, §§ 8-101 et seq.

Effective September 29, 1995 and as amended from time to time

High Rate High Fee Mortgage

Massachusetts

Part 40 and Part 32, 209 C.M.R. §§ 32.00 et seq. and 209 C.M.R. §§ 40.01 et seq.

High Cost Home Loan

 



 


--------------------------------------------------------------------------------



 

STANDARD & POOR'S HIGH COST LOAN CATEGORIZATION

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

 

Effective March 22, 2001 and amended from time to time

 

Nevada

Assembly Bill No. 284, Nev. Rev. Stat. §§ 598D.010 et seq.

Effective October 1, 2003

Home Loan

New Jersey

New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.

Effective for loans closed on or after November 27, 2003

High Cost Home Loan

New Mexico

Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.

Effective as of January 1, 2004; Revised as of February 26, 2004

High Cost Home Loan

New York

N.Y. Banking Law Article 6-l

Effective for applications made on or after April 1, 2003

High Cost Home Loan

North Carolina

Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.

Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)

High Cost Home Loan

Ohio

H.B. 386 (codified in various sections of the Ohio Code), Ohio Rev. Code Ann. §§
1349.25 et seq.

Effective May 24, 2002

Covered Loan

Oklahoma

Consumer Credit Code (codified in various sections of Title 14A)

Effective July 1, 2000; amended effective January 1, 2004

Subsection 10 Mortgage

South Carolina

South Carolina High Cost and Consumer Home Loans Act, S.C. Code

High Cost Home Loan

 



 


--------------------------------------------------------------------------------



 

STANDARD & POOR'S HIGH COST LOAN CATEGORIZATION

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

 

Ann. §§ 37-23-10 et seq.

Effective for loans taken on or after January 1, 2004

 

West Virginia

West Virginia Residential Mortgage Lender, Broker and Servicer Act, W. Va. Code
Ann. §§ 31-17-1 et seq.

Effective June 5, 2002

West Virginia Mortgage Loan Act Loan

STANDARD & POOR'S COVERED LOAN CATEGORIZATION

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Georgia (Oct. 1, 2002 – Mar. 6, 2003)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective October 1, 2002 – March 6, 2003

Covered Loan

New Jersey

New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.

Effective November 27, 2003 – July 5, 2004

Covered Home Loan

STANDARD & POOR'S HOME LOAN CATEGORIZATION

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Georgia (Oct. 1, 2002 – Mar. 6, 2003)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective October 1, 2002 – March 6, 2003

Home Loan

New Jersey

New Jersey Home Ownership Security

Home Loan

 



 


--------------------------------------------------------------------------------



 

STANDARD & POOR'S HOME LOAN CATEGORIZATION

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

 

Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et seq.

Effective for loans closed on or after November 27, 2003

 

New Mexico

Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.

Effective as of January 1, 2004; Revised as of February 26, 2004

Home Loan

North Carolina

Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.

Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)

Consumer Home Loan

South Carolina

South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.

Effective for loans taken on or after January 1, 2004

Consumer Home Loan

 

 

 

 